                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    TEXARKANA DIVISION

CHARLES WESTERBY                                 §

VS.                                              §                   CIVIL ACTION NO. 5:19cv4

DIRECTOR, TDCJ-CID                               §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Charles Westerby, an inmate confined at the Telford Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, brought this petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The Court referred this matter to the Honorable Caroline M. Craven, United States Magistrate

Judge, at Texarkana, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends the petition for writ of habeas corpus should be dismissed.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. Petitioner filed objections to the magistrate judge’s Report and Recommendation. This

requires a de novo review of the objections in relation to the pleadings and the applicable law. See

FED. R. CIV. P. 72(b).

       After careful consideration, the Court concludes petitioner’s objections should be overruled.

To the extent petitioner’s objections may be liberally interpreted as asserting claims for malicious

prosecution or a violation of prison policy for which he seeks monetary damages, such claims do not

affect the fact or duration of confinement and must be brought in a separate civil rights complaint.
In this case, it would not further the interests of justice to construe petitioner’s claims as a separate

civil rights action because, in the Fifth Circuit, there is no freestanding malicious prosecution claim

under Section 1983. See Castellono v. Fragozo, 352 F.3d 939 (5th Cir. 2003). Further, a prison

official’s failure to follow prison regulations, rules or procedures does not rise to the level of a

constitutional violation. Stanley v. Foster, 464 F.3d 565, 569 (5th Cir. 2006); Hernandez v. Estelle,

788 F.2d 1154, 1158 (5th Cir. 1986). Finally, allowing petitioner to prosecute this action based on

the payment of the $5.00 filing fee applicable to petitions for writ of habeas corpus instead of the

$400.00 filing fee applicable to civil actions would allow petitioner to circumvent the filing fee

requirements of the Prison Litigation Reform Act. See 28 U.S.C. § 1915. Accordingly, the petition

should be dismissed without prejudice to petitioner’s ability to pursue such claims by filing a

separate civil action should he choose to do so.

        Moreover, petitioner is not entitled to the issuance of a certificate of appealability. An appeal

from a judgment denying federal habeas corpus relief may not proceed unless a judge issues a

certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate


                                                   2
of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by the movant are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of
   .
appealability shall not be issued.

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.                The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations.

       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 21st day of May, 2019.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                  3
